Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5-7 objected to because of the following informalities:  the claims recite in part “the overhead support structure according to claim …., arranged such that”. It is not clear if the “overhead support structure” is being arranged or another missing element is being arranged. The claim is missing a verb if the overhead support structure is being arranged; otherwise, the missing element should be added. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, 9, 13, 14 are rejected under 35 U.S.C. 102(a)2 as being anticipated by Mugura et al (Pub 20200050345).

Regarding claims 1 and 13, Mugura discloses display control apparatus method and program comprising an overhead support structure comprising (housing and ceiling Para. [0094][0095]): 

at least one sensor for sensing a said surface wherein the at least one projector is arranged to project an image onto a region of a said surface selected according to an output of the at least one sensor, (Para. [0100]). 

Regarding claims 2 and 14, Mugura discloses wherein the at least one sensor is 
arranged to sense the location of an object on a said surface and the at least one projector is configurable to project an image onto a region selected according to a sensed location of one or more objects on said surface, (Fig 4; see projector 1 and sensor 15 and object on surface such as apple, coffee cup, and magazine).

	Regarding claim 4, Mugura discloses wherein the at least one projector is
configurable to adjust a size or a shape of a projected image according to a determined configuration of the selected region, (Para. [0100] and [0106] and [0120]).

	Regarding claim 5, Mugura discloses arranged such that the configuration of the selected region is determined according to an output of the at least one sensor, (Para. [0100] and [0106]).

Regarding claim 6, Mugura discloses arranged such that the selected region is a 
region of a said surface, (201 fig 1, fig 3 or fig 4).

	Regarding claim 9, Mugura discloses 1 wherein at least one sensor comprises a camera arranged to capture an image of a said surface, (Para. [0090]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mugura in view of Thielemans (Pub 20150377606).
Regarding claims 3 and 15, Mugura discloses projecting on a surface, see claim 
1. However, projecting according to a change in a sensed location is not disclosed. 
In a similar field of endeavor, Thielemans discloses wherein the at least one projector is configurable to project the image onto a different region  selected according 

	Regarding claim 7, Mugura discloses projecting on a surface. However, a selected region of an object is not disclosed. 
In a similar field of endeavor, Thielemans discloses arranged such that the selected region is a region of a surface of an object upon a said surface, (Para. [0097]).  Therefore, it would have been obvious to one of  ordinary skill in the art before the effective filing date of the invention to modify Mugura by incorporating the teachings of Thielemans for the common purpose of projecting relative information associated with a target or a specific location.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mugura in view of Uema (Pub 20180061371).
Regarding claim 8, Mugura discloses projecting on a surface, see claim 1. However, plurality of projectors are not disclosed. 
In a similar field of endeavor, Uema discloses projector and display control method comprising a plurality of projectors each configurable to project a different image onto each of a plurality of said selected regions, (Para. [0030] and fig 3). Therefore, it would . 

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mugura in view of Shimizu (Pub 20170347073).
Regarding claim 10, Mugura discloses projecting images, see claim 1. However, 
an interface is not disclosed. 
In a similar field of endeavor, Shimizu discloses comprising an interface for 
receiving image data defining an image to be projected, (131 fig 3 and Para. [0069]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mugura by incorporating the teachings of Shimizu for the common purpose of retrieving images associated with a particular environment or setting.  

Regarding claim 11. Mugura discloses projecting images; however, remote 
configuration is not disclosed. 
In a similar field of endeavor, Shimizu discloses comprising an interface to 
enable remote configuration of the at least one projector, (Para. [0059]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mugura by incorporating the teachings of Shimizu for the .  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mugura in view of Chu (Pub 20200011540).
Regarding claim 12, Mugura discloses projecting images, see claim 1. However, 
an extractor hood is not disclosed. 
In a similar field of endeavor, Chu discloses wherein the overhead support 
structure is an extractor hood for a cooker, [0088]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mugura by incorporating the teachings of Chu for the common purpose of projecting images to assist in cooking tasks. 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUMAM M SATTI whose telephone number is (571)270-1709. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUMAM M. SATTI
Examiner
Art Unit 2422

/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422